537 U.S. 910
AMADOR-MUNIZv.UNITED STATES;BARRERA-MUNOZv.UNITED STATES;DEL VAL PAYANv.UNITED STATES;MUNOZ-CASTILLOv.UNITED STATES;RENE PEREZv.UNITED STATES;SOLORIO-SANCHEZv.UNITED STATES andVENCES-JAIMESv.UNITED STATES.
No. 02-5361.
Supreme Court of United States.
October 7, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.


2
C.A. 5th Cir. Certiorari denied. Reported Below: 35 Fed. Appx. 389 (second and third judgments) and 390 (first, fourth, fifth, sixth and seventh judgments).